                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

WILLIAM THOMAS NICHOLAS, JR.,                     §
#01680033,                                        §
           Petitioner,                            §
v.                                                §   Civil Action No. 3:18-CV-3380-L
                                                  §
LORIE DAVIS, Director, Texas                      §
Department of Criminal Justice,                   §
Correctional Institutions Division,               §
                                                  §
                 Respondent.                      §

                                              ORDER

       The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 11) was entered on June 10, 2019, recommending that the court dismiss without

prejudice Petitioner’s Petition for Writ of Habeas Corpus by a Person in Custody Under 28 U.S.C.

§ 2254 (Doc. 3) for lack of jurisdiction because he is no longer in custody and does not meet the

exception under Lackawanna County District Attorney v. Coss, 532 U.S. 394 (2001), for attacking

an expired conviction. Petitioner was granted an extension to August 23, 2019, to file objections to

the Report. Instead of filing objections by this deadline, Petitioner filed a Motion for Leave to File

Motion for Writ of Coram Nobis Consideration (“Motion”) (Doc. 14), which was docketed on

August 27, 2019.

       In his Motion, Petitioner appears to challenge only his felony Driving While Intoxicated

(“DWI”) conviction in Case No. F96-51486, not his misdemeanor DWI conviction in Case No.

MB86-20138, which is the basis for his section 2254 petition in this action. Petitioner also

recognizes that his current section 2254 petition in this case has “errors of the most fundamental



Order – Page 1
character.” Mot. 1. The court liberally construes Petitioner’s Motion as one seeking to file a new

coram nobis petition. While a coram nobis petition may be the proper vehicle for challenging a

conviction for which Petitioner is no longer in custody, it should be filed in a new civil action. The

court, therefore, directs the clerk of the court to open a new civil action for the coram nobis petition;

file the Motion and a copy of this order in the new civil action; assign the new action to the

undersigned and United States Magistrate Judge Renée Toliver; and terminate the Motion filed in

this case.

        Turning to the Report on Petitioner’s section 2254 petition in this case, the court, after having

reviewed the petition, file, record in this case, and Report, determines that the findings and

conclusions of the magistrate judge are correct; accepts them as those of the court; denies without

prejudice Petitioner’s habeas petition (Doc. 3); and dismisses without prejudice this action for lack

of jurisdiction.

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims


        *
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                  (a)       Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 2
debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that

Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis on appeal.

        It is so ordered this 28th day of August, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 3
